               Case 19-55285-pmb                      Doc 1               Filed 04/01/19 Entered 04/02/19 08:46:02                          Desc
                                                                         Petition Page 1 of 63

  Fill in this information to identify your case:

  United States Bankruptcy Court for the:
  NORTHERN DISTRICT OF GEORGIA                                                                                              filed in U.S.
                                                                                                                                          Bankruptcy
                                                                                                                                   Atlanta, GeorPi'' Court
  Case number (if known):

             9 55 2 8
                                                               Chapter you are filing under:
                                                                                                                                        ;
                                                               Er Chapter 7                                                    APR2 1
                                              5
                    eft
                                                                                                                                      2019
                                                               o Chapter 11
                                                               o Chapter.12
                                                               o Chapter 13




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                             12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



  Part 1:       Identify Yourself
                                        About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1..   Your full name
      Write the name that is on your
                                        Tracie
      government-issued picture
                                        First Name                                             First Name
      identification (for example,
      your driver's license or          Eaves
      passport).                        Middle Name                                            Middle Name
                                        Penegar
      Bring your picture                Last Name                                              Last Name
      identification to your meeting
      with the trustee.                 Suffix (Sr., Jr., II, Ill)                             Suffix (Sr., Jr., II, Ill)

2.    All other names you
      have used in the last 8           First Name                                             First Name
      years
                                        Middle Name                                            Middle Name
      Include your married or
      maiden names.
                                        Last Name                                              Last Name


3.    Only the last 4 digits of
      your Social Security              xxx - xx -                   5      5              9   xxx - xx -
      number or federal                 OR                                                     OR
      Individual Taxpayer
      Identification number             9xx - xx -                                             9xx — xx —
      (ITIN)




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
               Case 19-55285-pmb                 Doc 1         Filed 04/01/19 Entered 04/02/19 08:46:02                                      Desc
                                                              Petition Page 2 of 63

Debtor 1       Tracie Eaves Penegar                                                            Case number (if known)

                                      About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
4.     Any business names             El I have not used any business names or EINs.               o      I have not used any business names or EINs.
       and Employer
       Identification Numbers
       (EIN) you have used in         Business name                                                Business name
       the last 8 years
                                      Business name                                                Business name
       Include trade names and
       doing business as names
                                      Business name                                                Business name


                                      EIN                                                          EIN


                                      EIN                                                          EIN
5.     Where you live                                                                              If Debtor 2 lives at a different address:

                                      1860 Cedar Cliff Dr.
                                      Number       Street                                          Number      Street




                                      Smyrna                          GA       30080
                                      City                            State    ZIP Code            City                           State    ZIP Code

                                      Cobb
                                      County                                                       County

                                      If your mailing address is different from                    If Debtor 2's mailing address is different
                                      the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                      court will send any notices to you at this                   will send any notices to you at this mailing
                                      mailing address.                                             address.


                                      Number       Street                                          Number      Street


                                      P.O. Box                                                     P.O. Box


                                      City                            State    ZIP Code            City                           State    ZIP Code


6.     Why you are choosing           Check one:                                                   Check one:
       this district to file for
       bankruptcy                             Over the last 180 days before filing this             o     Over the last 180 days before filing this
                                              petition, I have lived in this district longer              petition, I have lived in this district longer
                                              than in any other district.                                 than in any other district.

                                      o       I have another reason. Explain.                       o     I have another reason. Explain.
                                              (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


     Part 2:     Tell the Court About Your Bankruptcy Case

7.     The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
       Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
       under                       Er Chapter 7

                                             Chapter 11

                                             Chapter 12

                                   o         Chapter 13



Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
             Case 19-55285-pmb              Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                              Desc
                                                      Petition Page 3 of 63

Debtor 1    Tracie Eaves Penegar                                                  Case number (if known)

8.   How you will pay the fee   ▪    I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                     court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                     pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                     behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                El I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                   Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                El I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                   By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                   than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                   fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                   Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for         ▪    No
     bankruptcy within the
     last 8 years?              O    Yes.

                                District                                              When                    Case number
                                                                                             mm/Doiryyy
                                District                                              When                    Case number
                                                                                             MM/DD/rON
                                District                                              When                    Case number
                                                                                             MM/DD/rNY
10. Are any bankruptcy          ▪    No
    cases pending or being
    filed by a spouse who is    O    Yes.
    not filing this case with
                                Debtor                                                            Relationship to you
    you, or by a business
    partner, or by an           District                                              When                    Case number,
    affiliate?                                                                               mmimirm          ifknown


                                Debtor                                                            Relationship to you

                                District                                              When                    Case number,
                                                                                             MM / DD /YYYY    ff known

11. Do you rent your            Er No.       Go to line 12.
    residence?                  O     Yes. Has your landlord obtained an eviction judgment against you?

                                             O    No. Go to line 12.
                                             O    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                  and file it as part of this bankruptcy petition.




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                        page 3
             Case 19-55285-pmb                 Doc 1        Filed 04/01/19 Entered 04/02/19 08:46:02                                 Desc
                                                           Petition Page 4 of 63

Debtor 1     Trade Eaves Penegar                                                        Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor         El No. Go to Part 4.
    of any full- or part-time         gr Yes. Name and location of business
    business?
                                                 Tracing Tracie
    A sole proprietorship is a
                                                 Name of business, if any
    business you operate as an
    individual, and is not a                     1860 Cedar Cliff Dr.
    separate legal entity such as                Number     Street
    a corporation, partnership, or
    LLC.
                                                 Smyrna                                                  GA              30080
    If you have more than one                    City                                                    State           ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                 Check the appropriate box to describe your business:
    to this petition.
                                                 o    Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                 El   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                 El   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                 El   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                 El   None of the above

13. Are you filing under              If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                 can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business          or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                      El No.     I am not filing under Chapter 11.

                                      El No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                  the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).             El Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                              Bankruptcy Code.


  Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            El No
    property that poses or is         El Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                       If immediate attention is needed, why is it needed?
    immediate attention?

     For example, do you own
     perishable goods, or
     livestock that must be fed, or               Where is the property?
     a building that needs urgent                                           Number   Street
     repairs?



                                                                            City                                      State         ZIP Code




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                           page 4
             Case 19-55285-pmb                  Doc 1        Filed 04/01/19 Entered 04/02/19 08:46:02                               Desc
                                                            Petition Page 5 of 63

Debtor 1    Tracie Eaves Penegar                                                         Case number (if known)

 Part 5:      Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit              El I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I                counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a              filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                    certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                            El I received a briefing from an approved credit             El I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
    bankruptcy. You            a certificate of completion.                                 a certificate of completion.
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,    El I certify that I asked for credit counseling              El I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.
                            El I am not required to receive a briefing about             El I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                               El Incapacity.     I have a mental illness or a mental       El Incapacity.     I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                               El Disability.     My physical disability causes me          El Disability.     My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the Internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                               El Active duty. I am currently on active military            El Active duty. I am currently on active military
                                               duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.

Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                             page 5
             Case 19-55285-pmb                              Doc 1     Filed 04/01/19 Entered 04/02/19 08:46:02                                Desc
                                                                     Petition Page 6 of 63

Debtor 1    Trade Eaves Penegar                                                                    Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you         16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                           El Yes. Go to line 17.

                                      16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                           El No. Go to line 16c.
                                                Yes. Go to line 17.

                                      16c. State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                                        No.   I am not filing under Chapter 7. Go to line 18.
                                      0

    Do you estimate that after        ▪               Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                                  administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                                 El No
    are paid that funds will be
                                                            El Yes
    available for distribution
    to unsecured creditors?
                                   EIDEICIDEMO ODOM




18. How many creditors do                             1-49                        El 1,000-5,000                      El 25,001-50,000
    you estimate that you                             50-99                       El 5,001-10,000                     El 50,001-100,000
    owe?                                              100-199                     1:1 10,001-25,000                   El More than 100,000
                                                      200-999

19. How much do you                                   $0-$50,000                  o $1,000,001-$10 million                 $500,000,001-$1 billion
    estimate your assets to                           $50,001-$100,000            o $10,000,001-$50 million                $1,000,000,001-$10 billion
    be worth?                                         $100,001-$500,000           El $50,000,001-$100 million              $10,000,000,001-$50 billion
                                                      $500,001-$1 million         o $100,000,001-$500 million              More than $50 billion

20. How much do you                                   $0-$50,000                  o  $1,000,001-$10 million                $500,000,001-$1 billion
    estimate your liabilities to                      $50,001-$100,000            El $10,000,001-$50 million               $1,000,000,001-$10 billion
    be?                                               $100,001-$500,000           El $50,000,001-$100 million              $10,000,000,001-$50 billion
                                                      $500,001-$1 million         o  $100,000,001-$500 million             More than $50 billion




Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                          page 6
             Case 19-55285-pmb          Doc 1          Filed 04/01/19 Entered 04/02/19 08:46:02                                Desc
                                                      Petition Page 7 of 63

Debtor 1    Trade Eaves Penegar                                                   Case number (if known)


 Part 7:      Sign Below
For you                       I have examined this petition, and I declare under penalty of perjury that the information provided is true
                              and correct.

                              If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                              or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                              proceed under Chapter 7.

                              If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                              fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                              I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                              I understand        g    false tatement, concealing property, or obtaining money or property by fraud in
                              connection wi                  case can result in fines up to $250,000, or imprisonment for up to 20 years,
                              or both. 18                              and 3571.


                              X                                                           X
                                                                                              Signature of Debtor 2

                                                                                              Executed on
                                                MM DD / YYYY                                                MM / DD / YYYY




 Official Form 101                   Voluntary Petition for Individuals Filing for Bankruptcy                                                page 7
              Case 19-55285-pmb              Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                                   Desc
                                                       Petition Page 8 of 63

Debtor 1     Tracie Eaves Penegar                                                    Case number (if known)

For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should
bankruptcy without an            understand that many people find it extremely difficult to represent themselves
attorney                         successfully. Because bankruptcy has long-term financial and legal consequences, you are
                                 strongly urged to hire a qualified attorney.
If you are represented by an
attorney, you do not need to     To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical,
file this page.                  and a mistake or inaction may affect your rights. For example, your case may be dismissed because you
                                 did not file a required document, pay a fee on time, attend a meeting or hearing, or cooperate with the
                                 court, case trustee, U.S. trustee, bankruptcy administrator, or audit firm if your case is selected for audit.
                                 If that happens, you could lose your right to file another case, or you may lose protections, including the
                                 benefit of the automatic stay.

                                 You must list all your property and debts in the schedules that you are required to file with the court. Even
                                 if you plan to pay a particular debt outside of your bankruptcy, you must list that debt in your schedules. If
                                 you do not list a debt, the debt may not be discharged. If you do not list property or properly claim it as
                                 exempt, you may not be able to keep the property. The judge can also deny you a discharge of all your
                                 debts if you do something dishonest in your bankruptcy case, such as destroying or hiding property,
                                 falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if debtors have
                                 been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                 imprisoned.

                                 If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an
                                 attorney. The court will not treat you differently because you are filing for yourself. To be successful,
                                 you must be familiar with the United States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,
                                 and the local rules of the court in which your case is filed. You must also be familiar with any state
                                 exemption laws that apply.

                                 Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                 consequences?

                                     No
                                 IZI Yes

                                 Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate
                                 or incomplete, you could be fined or imprisoned?

                                 El No
                                 El Yes

                                 Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

                                 El No
                                 10 Yes. Name of Person Charles M. Langevin, Jr.
                                         Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature             (Official Form 119).

                                 By signing her             edge that I understand the risks involved in filing without an attorney. I have
                                 read and und                otice, and I am aware that filing a bankruptcy case without an attorney may
                                 cause me to I                or pro       fl do not properly handle the case.


                                 X                                                          X
                                     Trade                ar, Debtor 1                          Signature of Debtor 2

                                                                                                Date
                                                   D / YYYY                                            MM / DD / YYYY

                                     Contact phone (678) 542-5406                               Contact phone

                                     Cell phone                                                 Cell phone

                                     Email address    tracie penegar@yahoo.cor                  Email address




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                            page 8
              Case 19-55285-pmb                 Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                            Desc
                                                           Petition Page 9 of 63
 Fill in this information to identify your case:
 Debtor 1           Tracie               Eaves                 Penegar
                    First Name           Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name           Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                   Check if this is an
 (if known)                                                                                                o
                                                                                                               amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
     El Married
     EI Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
     El No
     o Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
     El No
     O Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 1
              Case 19-55285-pmb               Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                            Desc
                                                        Petition Page 10 of 63

Debtor 1     Tracie Eaves Penegar                                                    Case number (if known)

 Part 2:       Explain the Sources of Your Income

4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     ONO
     IZI Yes. Fill in the details.




                                              Sources of income          Gross income         Sources of income          Gross income
                                              Check all that apply.      (before deductions   Check all that apply.      (before deductions
                                                                         and exclusions                                  and exclusions

From January 1 of the current year until      IZI Wages, commissions,            $17,778.82 El Wages, commissions,
the date you filed for bankruptcy:                bonuses, tips                                bonuses, tips
                                              Ei Operating a business                         El Operating a business


For the last calendar year:                   IZI Wages, commissions,             $3,076.92   0 Wages, commissions,
                                                  bonuses, tips                                 bonuses, tips
(January 1 to December 31, 2018 )
                           YYYY               Ei Operating a business                         Ei Operating a business

For the calendar year before that:            RIWages, commissions,              $38,538.00    0 Wages, commissions,
                                                bonuses, tips                                    bonuses, tips
(January Ito December 31, 2017 )
                          YYYY                El Operating a business                         El Operating a business




                                              Sources of income          Gross income         Sources of income          Gross income
                                              Check all that apply.      (before deductions   Check all that apply.      (before deductions
                                                                         and exclusions                                  and exclusions

From January 1 of the current year until      El Wages, commissions,                $570.00 El Wages, commissions,
the date you filed for bankruptcy:               bonuses, tips                                 bonuses, tips
                                              10 Operating a business                          El Operating a business


For the last calendar year:                   El Wages, commissions,             $72,811.76    0 Wages, commissions,
                                                 bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                           YYYY               RI Operating a business                          El Operating a business


For the calendar year before that:            El Wages, commissions,          $1,616,882.75    0 Wages, commissions,
                                                 bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                           YYYY               IZI Operating a business                         El Operating a business




Official Form 107                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
                 Case 19-55285-pmb                  Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                                 Desc
                                                              Petition Page 11 of 63

Debtor 1         Tracie Eaves Penegar                                                       Case number (if known)

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     El No
     0 Yes. Fill in the details.


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor l's or Debtor 2's debts primarily consumer debts?

           No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "incurred by an individual primarily for a personal, family, or household purpose."

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                  IZI No. Go to line 7.

                  0   Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                   *Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

     0     Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                  0   No. Go to line 7.

                  El Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                          Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

     IZI No
     0 Yes. List all payments to an insider.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 3
              Case 19-55285-pmb                    Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                                Desc
                                                              Petition Page 12 of 63

Debtor 1      Tracie Eaves Penegar                                                         Case number (if known)
8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

     10 No
     El Yes. List all payments that benefited an insider.




 Part 4:       Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

     10 No
     Ei Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

     IZI No. Go to line 11.
     El Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

     IZI No
     El Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

     gi No
     El Yes

 Part 5:       List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

        No
     El Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?

     IZI No
     El Yes. Fill in the details for each gift or contribution.




Official Form 107                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
                Case 19-55285-pmb                 Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                           Desc
                                                            Petition Page 13 of 63

Debtor 1       Tracie Eaves Penegar                                                      Case number (if known)

 Part 6:         List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

       10 No
       El Yes. Fill in the details.

 Part 7:         List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

       El No
       IZI Yes. Fill in the details.

                                                    Description and value of any property transferred        Date payment      Amount of
                                                    Payment for Bankruptcy Petition Preparation              or transfer was   payment
Charles M. Langevin, Jr.
Person Who Was Paid                                                                                          made

201 17th Street, N.W.                                                                                            03/25/2019       $300.00
Number      Street

Suite 300

Atlanta                       GA       30363
City                          State    ZIP Code

https://www.simplifieddocuments.com
Email or website address


Person Who Made the Payment, if Not You

                                                    Description and value of any property transferred        Date payment      Amount of
                                                    Payment for Credit Counseling Briefing                   or transfer was   payment
Dollar Learning Foundation
Person Who Was Paid                                                                                          made

21900 Burbank Blvd                                                                                               03/25/2019          $9.95
Number      Street




Woodland Hills                CA       91367
City                          State    ZIP Code

www.bothcourses.com
Email or website address


Person Who Made the Payment, if Not You




 Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 5
                Case 19-55285-pmb                   Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                               Desc
                                                              Petition Page 14 of 63

Debtor 1       Trade Eaves Penegar                                                          Case number (if known)

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

       [ZI No
       O Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


       IZI No
       El Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
       IZI No
       El Yes. Fill in the details.

 Part 8:          List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

       O NO
       IZI Yes. Fill in the details.

                                                      Last 4 digits of account     Type of account or           Date account         Last balance
                                                      number                       instrument                   was closed,          before closing
                                                                                                                sold, moved,         or transfer
                                                                                                                or transferred
Vinings Bank
Name of Financial Institution
                                                      XXXX-                        Er   Checking                     05/2018              $20.00
4135 Atlanta Rd SE                                                                 El   Savings
Number      Street
                                                                                   El   Money market
                                                                                   0    Brokerage
                                                                                   0    Other
Smyrna                          GA      30080
City                            State   ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

       IZI No
       O Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
                 Case 19-55285-pmb              Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                          Desc
                                                          Petition Page 15 of 63

Debtor 1        Tracie Eaves Penegar                                                  Case number (if known)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    El No
    El Yes. Fill in the details.

    Part 9:       Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

        IZI No
        El Yes. Fill in the details.


     Part 10:     Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

•     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
      hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
      including statutes or regulations controlling the cleanup of these substances, wastes, or material.
•     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
      utilize it or used to own, operate, or utilize it, including disposal sites.

•     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
      substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?


        IZI No
        o Yes. Fill in the details.

25. Have you notified any governmental unit of any release of hazardous material?
    ▪ No
    o Yes. Fill in the details.
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

        El No
        o Yes. Fill in the details.




    Official Form 107                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 7
                 Case 19-55285-pmb                     Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                                   Desc
                                                                 Petition Page 16 of 63

Debtor 1         Tracie Eaves Penegar                                                           Case number (if known)

 Part 11:         Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

           El    A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           IZI   A member of a limited liability company (LLC) or limited liability partnership (LLP)
           El    A partner in a partnership
           El    An officer, director, or managing executive of a corporation
           El    An owner of at least 5% of the voting or equity securities of a corporation

       El No. None of the above applies. Go to Part 12.
          Yes. Check all that apply above and fill in the details below for each business.

                                                    Describe the nature of the business               Employer Identification number
Tracing Trade                                       Consignment                                       Do not include Social Security number or ITIN.
Business Name
                                                                                                      EIN: 8     2 — 4         9    7   9    9     3    6
1860 Cedar Cliff Dr.                                Name of accountant or bookkeeper
Number      Street
                                                    Geeslin Group, LLC                                Dates business existed

                                                                                                      From      04/2018            To   present
Smyrna                    GA       30080
City                      State    ZIP Code

                                                    Describe the nature of the business               Employer Identification number
Lillie Blu Designs LLC                              Clothing Store                                    Do not include Social Security number or ITIN.
Business Name
                                                                                                      EIN: 4      5 — 4        9    7    1   6     2    0
5135 Peachtree Pkwy. Suite 905,                     Name of accountant or bookkeeper
Number      Street
                                                    Geeslin Group LLC                                 Dates business existed

                                                                                                      From     08/22/2013          To 12/31/2018
Peachtree Corners GA               30092
City                       State   ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

       El No
       El Yes. Fill in the details below.




Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
             Case 19-55285-pmb                Doc 1        Filed 04/01/19 Entered 04/02/19 08:46:02                          Desc
                                                          Petition Page 17 of 63

Debtor 1    Tracie Eaves Penegar                                                    Case number (if known)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud     on ction with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U S.0      52, 341, 1519, and 3571.



X                                                     X
                                                          Signature of Debtor 2

                                                          Date


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

171 No
El Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

El No
   Yes. Name of person     Charles M. Langevin, Jr.                                       Attach the Bankruptcy Petition Preparer's Notice,
                                                                                          Declaration, and Signature (Official Form 119).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 9
                 Case 19-55285-pmb                         Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                          Desc
                                                                      Petition Page 18 of 63
 Fill in this information to identify your case and this filing:
 Debtor 1               Tracie                       Eaves                 Penegar
                        First Name                   Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name                      Middle Name           Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                          El Check if this is an
                                                                                                                        amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                            12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:         Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
       o    No. Go to Part 2.
       Er   Yes. Where is the property?

1.1.                                                       What is the property?                       Do not deduct secured claims or exemptions. Put the
1860 Cedar Cliff Dr.                                       Check all that apply.                       amount of any secured claims on Schedule D:
Street address, if available, or other description         Izr   Single-family home                    Creditors Who Have Claims Secured by Property.
                                                           El    Duplex or multi-unit building         Current value of the       Current value of the
                                                           o     Condominium or cooperative            entire property?           portion you own?
Smyrna                           GA 30080                  o     Manufactured or mobile home                     $395,000.00              $395,000.00
City                             State ZIP Code            o     Land
                                                           El    Investment property                   Describe the nature of your ownership
                                                                 Timeshare                             interest (such as fee simple, tenancy by the
Cobb                                                        o
                                                                 Other                                 entireties, or a life estate), if known.
County                                                      o
                                                                                                       Fee Simple
                                                           Who has an interest in the property?
                                                           Check one.
                                                           IZI   Debtor 1 only                           El Check if this is community property
                                                           o     Debtor 2 only                              (see instructions)
                                                           o     Debtor 1 and Debtor 2 only
                                                           o     At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here                                                             $395,000.00

     Part 2:       Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

       Ei  No
       ly3 Yes




Official Form 106NB                                                      Schedule A/B: Property                                                       page 1
                Case 19-55285-pmb                  Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                              Desc
                                                              Petition Page 19 of 63

Debtor 1        Trade Eaves Penegar                                                         Case number (if known)


3.1.                                               Who has an interest in the property?           Do not deduct secured claims or exemptions. Put the
Make:                    Lexus                     Check one.                                     amount of any secured claims on Schedule D:
                                                   El   Debtor 1 only                             Creditors Who Have Claims Secured by Property.
Model:                   19350c
                                                   El   Debtor 2 only                           Current value of the         Current value of the
Year:                    2012
                                                   El   Debtor 1 and Debtor 2 only              entire property?             portion you own?
Approximate mileage: 43,000                        El   At least one of the debtors and another            $19,000.00                 $19,000.00
Other information:
2012 Lexus 19350c (approx. 43,000                  o (see
                                                     Check if this is community property
                                                          instructions)
miles)
4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
       Er No
       Ei Yes

5.     Add the dollar value of the portion you own for all of your entries from Part 2, including any
       entries for pages you have attached for Part 2. Write that number here                                                         $19,000.00


 Part 3:          Describe Your Personal and Household Items

                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                             portion you own?
                                                                                                                             Do not deduct secured
                                                                                                                             claims or exemptions.

6.     Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
       El No
       El Yes. Describe        Household goods                                                                                          $1,500.00

7.     Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                  music collections; electronic devices including cell phones, cameras, media players, games
        EI   No
        ▪    Yes. Describe     Electronics                                                                                              $1,000.00

8.     Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                  stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
        El No
        ▪ Yes. Describe

9.      Equipment for sports and hobbies
        Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                  canoes and kayaks; carpentry tools; musical instruments
           No
        El Yes. Describe

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        Er No
        Ei Yes. Describe

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        El No
        Ei Yes. Describe       Clothing                                                                                                   $500.00




Official Form 106A/B                                             Schedule A/B: Property                                                       page 2
               Case 19-55285-pmb                   Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                         Desc
                                                              Petition Page 20 of 63

Debtor 1      Tracie Eaves Penegar                                                         Case number (if known)

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
    ▪ No
    lE1 Yes. Describe       Jewelry                                                                                                  $500.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    ▪ No
    IA Yes. Describe            2 Dogs                                                                                                $25.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list
     El No
     ▪ Yes. Give specific
        information

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here                                                                                     $3,525.00


 Part 4:        Describe Your Financial Assets

                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                         portion you own?
                                                                                                                         Do not deduct secured
                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
     IZI No
     ▪ Yes                                                                                         Cash:

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

     ▪ No
     El Yes                                  Institution name:

           17.1.   Checking account:         Checking account with Wells Fargo                                                      $1,000.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     IZI No
     o Yes                          Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
     IA No
     o Yes. Give specific
        information about
        them                        Name of entity:                                                    % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     Er    No
     o     Yes. Give specific
           information about
           them                     Issuer name:



Official Form 106A/B                                              Schedule A/B: Property                                                 page 3
               Case 19-55285-pmb                  Doc 1     Filed 04/01/19 Entered 04/02/19 08:46:02                                   Desc
                                                           Petition Page 21 of 63

Debtor 1       Trade Eaves Penegar                                                       Case number (if known)

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
    10 No
    El Yes. List each
       account separately.     Type of account:        Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

     IZI No
         Yes                                        Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
    El Yes                       Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     RI No
     El Yes                       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
     El No
     El Yes. Give specific
        information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     rzi No
     El Yes. Give specific
        information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     IZI No
     El Yes. Give specific
         information about them

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

     IZI No
     El Yes. Give specific information                                                                               Federal:
         about them, including whether
         you already filed the returns                                                                               State:
         and the tax years
                                                                                                                     Local:




Official Form 106A/B                                          Schedule A/B: Property                                                            page 4
              Case 19-55285-pmb                   Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                               Desc
                                                             Petition Page 22 of 63

Debtor 1     Trade Eaves Penegar                                                            Case number (if known)

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     El No
     El Yes. Give specific information                                                                    Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
     10 No
     El Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
     RI No
     El Yes. Name the insurance
        company of each policy
        and list its value              Company name:                                    Beneficiary:                     Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
     Er No
     El Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     Et No
     El Yes. Describe each claim

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
     121 No
     El Yes. Describe each claim

35. Any financial assets you did not already list

     IZI No
     El Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here                                                                                          $1,000.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

     El No. Go to Part 6.
     El Yes. Go to line 38.




Official Form 106A/B                                            Schedule A/B: Property                                                         page 5
             Case 19-55285-pmb                 Doc 1     Filed 04/01/19 Entered 04/02/19 08:46:02                         Desc
                                                        Petition Page 23 of 63

Debtor 1    Trade Eaves Penegar                                                     Case number (if known)

                                                                                                                   Current value of the
                                                                                                                   portion you own?
                                                                                                                   Do not deduct secured
                                                                                                                   claims or exemptions.
38. Accounts receivable or commissions you already earned

    lE1 No
    El Yes. Describe..

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
    IZI No
    El Yes. Describe..

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

    IZ1 No
    El Yes. Describe..

41. Inventory

    El No
    121 Yes. Describe.. Business Inventory (Clothing)                                                                        $1,500.00

42. Interests in partnerships or joint ventures

       No
    El Yes. Describe         Name of entity:                                                     % of ownership:
43. Customer lists, mailing lists, or other compilations

    lE1 No
    El Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
            El No
            El Yes. Describe

44. Any business-related property you did not already list

       No
    El Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here                                                                               $1,500.00


 Part 6: Describe Any Farm - and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

    IZI No. Go to Part 7.
    El Yes. Go to line 47.

                                                                                                                   Current value of the
                                                                                                                   portion you own?
                                                                                                                   Do not deduct secured
                                                                                                                   claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
    IZI No
    El Yes....




Official Form 106A/B                                       Schedule A/B: Property                                                  page 6
             Case 19-55285-pmb                 Doc 1        Filed 04/01/19 Entered 04/02/19 08:46:02                     Desc
                                                           Petition Page 24 of 63

Debtor 1     Trade Eaves Penegar                                                      Case number (if known)

48. Crops--either growing or harvested

       No
    El Yes. Give specific
       information
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

    El No
    El Yes....

50. Farm and fishing supplies, chemicals, and feed

    EL No
    12 Yes....

51. Any farm- and commercial fishing-related property you did not already list

    IZI No
    El Yes. Give specific
        information
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here                                                                                 $0.00


 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

     El No
        Yes. Give specific information.

54. Add the dollar value of all of your entries from Part 7. Write that number here                            4                $0.00


 Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2                                                                          •-)       $395,000.00

56. Part 2: Total vehicles, line 5                                            $19,000.00

57. Part 3: Total personal and household items, line 15                         $3,525.00

58. Part 4: Total financial assets, line 36                                     $1,000.00

59. Part 5: Total business-related property, line 45                            $1,500.00

60. Part 6: Total farm- and fishing-related property, line 52                         $0.00

61. Part 7: Total other property not listed, line 54                                  $0.00

                                                                                               Copy personal
62. Total personal property.     Add lines 56 through 61                      $25,025.00       property total -)     +    $25,025.00



63. Total of all property on Schedule A/B.     Add line 55 + line 62                                                     $420,025.00




Official Form 106A/B                                        Schedule A/B: Property                                               page 7
                Case 19-55285-pmb                        Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                                 Desc
                                                                   Petition Page 25 of 63
 Fill in this information to identify your case:

 Debtor 1           Tracie                      Eaves                     Penegar
                    First Name                  Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                 Middle Name              Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number                                                                                                                                  Check if this is an
  (If known)
                                                                                                                                              amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                            04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule NB: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each Item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, If you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Part 1:         Identify the Property You Claim as Exempt


 1. iW ich set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      U You are claiming federal exemptions.            11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief description of the property and line on          Current value of the   Amount of the exemption you claim         Specific laws that allow exemption
       Schedule A/B that lists this property                  portion you own
                                                              Copy the value from    Check only one box for each exemption.
                                                              Schedule A/B

      Brief
      description:
                                  1860 Cedar Cliff Dr.        $ 395,000.00           Xis  0,k) \ D
                                                                                     0 100% of fair market value, up to
      Line from
      Schedule NB:                1.1                                                    any applicable statutory limit       o'ccnkl-R-            - 1c0Ca)
      Brief
      description:                2012 Lexus IS350c           $ 19,000.00                  6otz
                                                                                     0 100% of fair market value, up to
      Line from
                                                                                         any applicable statutory limit
                                                                                                                              0C/       \ LIL(      t3 -tc0663
      Schedule A/B:

      Brief
      description:
                                  Household goods             $ 1,500.00
      Line from                                                                      0 100% of fair market value, up to
                                                                                         any applicable statutory limit       0 Cc-,A Llq -13 --too(AA
      Schedule A/B:


, 3. Are you claiming a homestead exemption of more than $160,375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

     ANo
      0    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           U       No
           0       Yes



Official Form 106C                                            Schedule C: The Property You Claim as Exempt                                         page 1 of   2
            Case 19-55285-pmb                        Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                                Desc
                                                               Petition Page 26 of 63
Debtor 1      Tracie                         Eaves                   Penegar                   Case number (if known)
             First Name        Middle Name       Last Name




 Part 2:     Additional Page

      Brief description of the property and line         Current value of the   Amount of the exemption you claim        Specific laws that allow exemption '
      on Schedule A/B that lists this property           portion you own
                                                         Copy the value from    Check only one box for each exemption
                                                         Schedule A/B
     Brief                                                                              (WO
     description:         Electronics                              1,000.00
                                                                                U 100% of fair market value, up to
     Line from
     Schedule NB:
                          7
                                                                                  any applicable statutory limit        Occ-\ALN - I)- t3o
     Brief
     description:         Clothing                                   500.00 ;- l6 $      500
     Line from                                                                  U 100% of fair market value, up to
     Schedule A/B:
                          11                                                      any applicable statutory limit        0(;C A44-                - k)0
     Brief
     description:
                          Jewelry                                    500.00 'As         ODD
     Line from
     Schedule A/B:
                          12
                                                                                •   100% of fair market value, up to
                                                                                    any applicable statutory limit
                                                                                                                          c-N.CA   44 -L3
     Brief                2 Dogs
     description:
                                                                       25.00
                          13                                                    O 100% of fair market value, up to
     Line from
     Schedule A/B:                                                                any applicable statutory limit        o cc,A Lig --t 3
     Brief
                          Checking account                         1,000.00 •Eas         Vx.)0
     description:
                                                                                U 100% of fair market value, up to
     Line from
     Schedule A/B:
                          17                                                      any applicable statutory limit        ocelA (-4 -                  -tcoA(c
     Brief
     description:
                          Business Inventory                       1,500.00 %I $
                                                                                U 100% of fair market value, up to
     Line from
     Schedule A/B:
                          41                                                      any applicable statutory limit         Cc.A (44 -I 3
     Brief
     description:                                                                 $
     Line from                                                                  O 100% of fair market value, up to
     Schedule A/B:                                                                any applicable statutory limit

     Brief
     description:                                                               Us
     Line from                                                                  U 100% of fair market value, up to
     Schedule A/B:                                                                any applicable statutory limit


     Brief
     description:                                                               ▪ $
     Line from                                                                  0 100% of fair market value, up to
     Schedule NB:                                                                 any applicable statutory limit

     Brief
     description:                                                               ▪ $
     Line from                                                                  0 100% of fair market value, up to
     Schedule A/B:                                                                any applicable statutory limit

     Brief
     description:                                                                   $
     Line from                                                                  O 100% of fair market value, up to
     Schedule A/B:                                                                any applicable statutory limit


     Brief
     description:                                                                   $
     Line from                                                                      100% of fair market value, up to
     Schedule NB: -                                                                 any applicable statutory limit


Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                       page   2   of 2
               Case 19-55285-pmb                  Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                              Desc
                                                             Petition Page 27 of 63
 Fill in this information to identify your case:

 Debtor 1            Trade                  Eaves                 Peneaar
                     First Name             Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name           Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                               o   Check if this is an
 (if known)
                                                                                                                   amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.     Do any creditors have claims secured by your property?
       D   No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       IZI Yes. Fill in all of the information below.


 Part 1:          List All Secured Claims


2.     List all secured claims. If a creditor has more than one secured
       claim, list the creditor separately for each claim. If more than one
       creditor has a particular claim, list the other creditors in Part 2. As
       much as possible, list the claims in alphabetical order according to the
       creditor's name.

  2.1                                           Describe the property that
                                                secures the claim:                          $290,000.00            $395,000.00
Home Point Financial Corporation                1860 Cedar Cliff Dr.
Creditor's name
11511 Luna Rd.
Number      Street
Suite 200
                                                As of the date you file, the claim is: Check all that apply.
                                                El Contingent
Dallas                  TX      75234           o Unliquidated
City                    State   ZIP Code
                                                o Disputed
Who owes the debt? Check one.                   Nature of lien. Check all that apply.
IZr Debtor 1 only
                                                El An agreement you made (such as mortgage or secured car loan)
o Debtor 2 only
                                                El Statutory lien (such as tax lien, mechanic's lien)
El Debtor 1 and Debtor 2 only
                                                El Judgment lien from a lawsuit
El At least one of the debtors and another
                                                o Other (including a right to offset)
o      Check if this claim relates
       to a community debt
Date debt was incurred                          Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                            $290,000.00


Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                      page 1
                  Case 19-55285-pmb               Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                                Desc
                                                            Petition Page 28 of 63

Debtor 1      Tracie Eaves Penegar                                                         Case number (if known)

                                                                                                                                  '677' 6.10141-ir/
                                                                                                                                    ,t3 rgilu
                  After listing any entries on this page, number them
                  sequentially from the previous page.


  2.2                                         Describe the property that
                                              secures the claim:                           $220,000.00              $395,000.00           $115,000.00
SBA
                                               1860 Cedar Cliff Dr.
Creditor's name
PO Box 740192
Number     Street


                                               As of the date you file, the claim is: Check all that apply.
                                               El Contingent
Atlanta                 GA      30374          o Unliquidated
City                    State   ZIP Code
                                               El Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
Er Debtor 1 only                           Er An agreement you made (such as mortgage or secured car loan)
El Debtor 2 only                           El Statutory lien (such as tax lien, mechanic's lien)
El Debtor 1 and Debtor 2 only              El Judgment lien from a lawsuit
El At least one of the debtors and another El Other (including a right to offset)
El Check if this claim relates
   to a community debt
Date debt was incurred                         Last 4 digits of account number

  2.3                                          Describe the property that
                                               secures the claim:                            $23,000.00              $19,000.00                 $4,000.00
Wells Fargo                                    2012 Lexus IS350c (approx.
Creditor's name
420 Montgomery Street                          43,000 miles)
Number     Street


                                               As of the date you file, the claim is: Check all that apply.
                                               El Contingent
San Francisco           CA      94104          o Unliquidated
City                    State   ZIP Code
                                               El Disputed
Who owes the debt? Check one.                  Nature of lien. Check all that apply.
Er Debtor 1 only                           ▪       An agreement you made (such as mortgage or secured car loan)
El Debtor 2 only                           El      Statutory lien (such as tax lien, mechanic's lien)
El Debtor 1 and Debtor 2 only              El      Judgment lien from a lawsuit
El At least one of the debtors and another         Other (including a right to offset)
El Check if this claim relates
   to a community debt
Date debt was incurred          2017           Last 4 digits of account number




 Add the dollar value of your entries in Column A on this page. Write
 that number here:                                                                          $243,000.00

 If this is the last page of your form, add the dollar value totals from
 all pages. Write that number here:                                                 I       $533,000.00 I

 Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2
              Case 19-55285-pmb                Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                              Desc
                                                         Petition Page 29 of 63

Debtor 1      Tracie Eaves Penegar                                                     Case number (if known)

 Part 2:       List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and
then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1,
list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or
submit this page.


  1                                                                            On which line in Part 1 did you enter the creditor?     2.1
        Phelan Hallinan Diamond & Jones
        Name
        11675 Great Oaks Way                                                   Last 4 digits of account number
        Number    Street
        Suite 375



        Alpharetta                               GA      30022
        City                                     State   ZIP Code

  2                                                                            On which line in Part 1 did you enter the creditor?     2.2
           Vinings Bank
           Name
           4135 Atlanta Rd SE                                                  Last 4 digits of account number
           Number    Street




           Smyrna                                GA       30080
           City                                  State    ZIP Code




 Official Form 106D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                page 3
               Case 19-55285-pmb                    Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                                 Desc
                                                               Petition Page 30 of 63
 Fill in this information to identify your case:
 Debtor 1             Tracie                 Eaves                  Peneciar
                      First Name             Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                        El Check if this is an
                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                  12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule NB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


 Part 1:         List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
       Ei   No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.



     2.1                                                                                                 $2,921.11         $2,921.11                $0.00
Gwinnett County Tax Commissioner
Priority Creditor's Name                                   Last 4 digits of account number
PO Box 372                                                 When was the debt incurred?
Number         Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                           o Contingent
Lawrenceville               GA     30046                   o Unliquidated
                                                           o Disputed
City                        State  ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
10 Debtor 1 only                                           El Domestic support obligations
o Debtor 2 only                                            ▪ Taxes and certain other debts you owe the government
o Debtor 1 and Debtor 2 only                               o Claims for death or personal injury while you were
o At least one of the debtors and another                     intoxicated
o Check if this claim is for a community debt              Ei Other. Specify
Is the claim subject to offset?
▪ No
o Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                Case 19-55285-pmb                    Doc 1        Filed 04/01/19 Entered 04/02/19 08:46:02                                   Desc
                                                                 Petition Page 31 of 63

Debtor 1       Tracie Eaves Penegar                                                             Case number (if known)

 Part 2:         List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
       El No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       10 Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.




     4.1
                                                                                                                                                $16,127.85
American Express                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
P.O. Box 650448
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                            El Contingent
                                                            El Unliquidated
                                                            ID Disputed
Dallas                         TX       75265
City                           State  ZIP Code              Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                            El Student loans
RI Debtor 1 only
                                                            El Obligations arising out of a separation agreement or divorce
o Debtor 2 only                                                that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                            El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                            Ei Other. Specify
o Check if this claim is for a community debt                    Credit Card
Is the claim subject to offset?
LEI No
El Yes

     4.2
                                                                                                                                                 $39,757.34
American Express                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
P.O. Box 650448
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                            El Contingent
                                                            o Unliquidated
                                                            El Disputed
Dallas                          TX       75265
City                            State  ZIP Code             Type of NONPRIORITY unsecured claim:
Who incurred the debt?          Check one.
                                                            El Student loans
RI     Debtor 1 only
                                                            El Obligations arising out of a separation agreement or divorce
El     Debtor 2 only
                                                                that you did not report as priority claims
El     Debtor 1 and Debtor 2 only
                                                            El Debts to pension or profit-sharing plans, and other similar debts
El     At least one of the debtors and another
                                                            IZI Other. Specify
El Check if this claim is for a community debt                   Credit Card
Is the claim subject to offset?
▪ No
El Yes




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 2
               Case 19-55285-pmb                   Doc 1     Filed 04/01/19 Entered 04/02/19 08:46:02                           Desc
                                                            Petition Page 32 of 63

Debtor 1       Trade Eaves Penegar                                                        Case number (if known)

 Part 2:         Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
previous page.
   4.3                                                                                                                           $62,675.00
American Express Merchant Financing                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 650448
Number       Street                                     As of the date you file, the claim is: Check all that apply.
                                                        El Contingent
                                                        o Unliquidated
                                                        El Disputed
Dallas                        TX      75265
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                        El Student loans
Er Debtor 1 only                                         El Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                            that you did not report as priority claims
El Debtor 1 and Debtor 2 only                            El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another               10 Other. Specify
El Check if this claim is for a community debt              Merchant Cash Advance
Is the claim subject to offset?
Ef No
El Yes

   4.4                                                                                                                              $949.08
Capital One                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 30285
Number       Street                                      As of the date you file, the claim is: Check all that apply.
                                                         El Contingent
                                                         El Unliquidated
                                                         El Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                        El Student loans
El Debtor 1 only                                         El Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                            that you did not report as priority claims
El Debtor 1 and Debtor 2 only                            El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another               ▪ Other. Specify
El Check if this claim is for a community debt              Credit Card
Is the claim subject to offset?
Er No
El Yes

   4.5                                                                                                                            $5,702.70
Chase                                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 36520
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                         El Contingent
                                                         o Unliquidated
                                                         ID Disputed
Louisville                    KY      40233
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.                        El Student loans
Er Debtor 1 only                                         El Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                            that you did not report as priority claims
El Debtor 1 and Debtor 2 only                            El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another               ▪ Other. Specify
El Check if this claim is for a community debt              Credit Card
Is the claim subject to offset?
Ei No
El Yes


 Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                     page 3
                Case 19-55285-pmb                    Doc 1    Filed 04/01/19 Entered 04/02/19 08:46:02                           Desc
                                                             Petition Page 33 of 63

Debtor 1        Trade Eaves Penegar                                                        Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.
   4.6
                                                                                                                                   $1,295.15
Comcast Business                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 2127
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                          o Contingent
                                                          El Unliquidated
                                                          13 Disputed
Norcross                       GA      30091
City                           State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                          El Student loans
   Debtor 1 only
                                                          El Obligations arising out of a separation agreement or divorce
El Debtor 2 only
                                                             that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                          El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                             Other. Specify
El Check if this claim is for a community debt                Cable Service
Is the claim subject to offset?
izr No
El Yes

   4.7
                                                                                                                                    $410.89
Comenty Bank/Loft                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 182789
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                          El Contingent
                                                          o Unliquidated
                                                          El Disputed
Columbus                       OH      43218
City                           State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                          El Student loans
IZI    Debtor 1 only
                                                          El Obligations arising out of a separation agreement or divorce
El     Debtor 2 only
                                                             that you did not report as priority claims
El     Debtor 1 and Debtor 2 only
                                                          El Debts to pension or profit-sharing plans, and other similar debts
El     At least one of the debtors and another
                                                             Other. Specify
o Check if this claim is for a community debt                 Credit Card
Is the claim subject to offset?
IZI No
El Yes

   4.8
                                                                                                                                    $478.46
Comenty BankNictoria's Secret                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
PO Box 182789
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                          El Contingent
                                                          o Unliquidated
                                                          El Disputed
Columbus                       OH      43218
City                           State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                          El Student loans
121    Debtor 1 only
                                                          El Obligations arising out of a separation agreement or divorce
El     Debtor 2 only
                                                             that you did not report as priority claims
El     Debtor 1 and Debtor 2 only
                                                          El Debts to pension or profit-sharing plans, and other similar debts
El     At least one of the debtors and another
                                                          ▪ Other. Specify
O Check if this claim is for a community debt                 Credit Card
Is the claim subject to offset?
El No
El Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                     page 4
                Case 19-55285-pmb                    Doc 1     Filed 04/01/19 Entered 04/02/19 08:46:02                            Desc
                                                              Petition Page 34 of 63

Debtor 1        Tracie Eaves Penegar                                                         Case number (if known)

 Part 2:          Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
previous page.

  4.9                                                                                                                                $56,100.84
Core Property Capital                                      Last 4 digits of account number           -
Nonpriodty Creditor's Name                                 When was the debt incurred?
410 Peachtree Pkwy.
Number         Street                                      As of the date you file, the claim is: Check all that apply.
Suite 4165                                                 El Contingent
                                                           o Unliquidated
                                                           El Disputed
Cumming                        GA       30041
City                           State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.                  El Student loans
El      Debtor 1 only                                      El Obligations arising out of a separation agreement or divorce
El      Debtor 2 only                                         that you did not report as priority claims
El      Debtor 1 and Debtor 2 only                         El Debts to pension or profit-sharing plans, and other similar debts
El      At least one of the debtors and another            El Other. Specify
El Check if this claim is for a community debt                  Business Lease Deficiency
Is the claim subject to offset?
Er No
El Yes

  4.10                                                                                                                                $1,122.00
Employer's Preferred Insurance Co.                         Last 4 digits of account number
Nonpriority Creditor's Name                                 When was the debt incurred?
10375 Professional Circle
Number         Street                                       As of the date you file, the claim is: Check all that apply.
                                                            El Contingent
                                                            El Unliquidated
                                                            Ei Disputed
Reno                            NV      89521
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?          Check one.                  El Student loans
   Debtor 1 only                                            El Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                               that you did not report as priority claims
El Debtor 1 and Debtor 2 only                               El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another                  El Other. Specify
 El Check if this claim is for a community debt                 Insurance
Is the claim subject to offset?
 El No
 El Yes

   4.11                                                                                                                              $22,221.90
 lchter Davis, LLC                                          Last 4 digits of account number
 Nonpriority Creditor's Name                                When was the debt incurred?
 3340 Peachtree Rd. NE
 Number         Street                                      As of the date you file, the claim is: Check all that apply.
 Suite 1530                                                 El Contingent
                                                            o Unliquidated
                                                            El Disputed
 Atlanta                        GA       30326
 City                           State    ZIP Code           Type of NONPRIORITY unsecured claim:
 Who incurred the debt?         Check one.                  El Student loans
 10     Debtor 1 only                                       El Obligations arising out of a separation agreement or divorce
 El     Debtor 2 only                                          that you did not report as priority claims
 El     Debtor 1 and Debtor 2 only                          El Debts to pension or profit-sharing plans, and other similar debts
 El     At least one of the debtors and another             El Other. Specify
 o Check if this claim is for a community debt                  Attorney Fees
 Is the claim subject to offset?
 El No
 El Yes


 Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                     page 5
              Case 19-55285-pmb                   Doc 1     Filed 04/01/19 Entered 04/02/19 08:46:02                           Desc
                                                           Petition Page 35 of 63                                                                   •

Debtor 1      Tracie Eaves Penegar                                                       Case number (if known)

 Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.                                                                                                                  F(9.,

    4.12
                                                                                                                                        $4,189.00
INV Tech Services                                       Last 4 digits of account number
Nonpriority Creditors Name
                                                        When was the debt incurred?
Brian Hoynowski
Number        Street                                    As of the date you file, the claim is: Check all that apply.
107 Courtyard Terrace                                   o Contingent
                                                        o Unliquidated
                                                        o Disputed
Roswell                    GA      30075
City                       State   ZIP Code             Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        o Student loans
IZI Debtor 1 only
                                                        o Obligations arising out of a separation agreement or divorce
o Debtor 2 only
                                                           that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                        o Debts to pension or profit-sharing plans, and other similar debts
o At least one of the debtors and another
                                                        El Other. Specify
o    Check if this claim is for a community debt           Business Debt
Is the claim subject to offset?
El No
o Yes

    4.13
                                                                                                                                  $11,808.58
Simon Properties                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
225 W. Washington St.
Number        Street                                    As of the date you file, the claim is: Check all that apply.
                                                        o Contingent
                                                        o Unliquidated
                                                        o Disputed
Indianapolis                 IN      46204
City                         State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        o Student loans
EI Debtor 1 only                                        o Obligations arising out of a separation agreement or divorce
o Debtor 2 only
                                                            that you did not report as priority claims
o Debtor 1 and Debtor 2 only
                                                        El Debts to pension or profit-sharing plans, and other similar debts
IZI At least one of the debtors and another
                                                        121 Other. Specify
o     Check if this claim is for a community debt           Business Lease
Is the claim subject to offset?
El No
El Yes

    4.14
                                                                                                                                        $3,510.85
Synchrony Bank/Care Credit                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
P.O. Box 105972
Number        Street                                    As of the date you file, the claim is: Check all that apply.
                                                        o Contingent
                                                        o Unliquidated
                                                        o Disputed
Atlanta                    GA      30342
City                       State   ZIP Code             Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        o Student loans
▪ Debtor 1 only
                                                        o Obligations arising out of a separation agreement or divorce
o Debtor 2 only
                                                           that you did not report as priority claims
o Debtor 1 and Debtor 2 only
                                                           Debts to pension or profit-sharing plans, and other similar debts
o At least one of the debtors and another
                                                           Other. Specify
o     Check if this claim is for a community debt          Credit Card
Is the claim subject to offset?
El No
o Yes


Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                          page 6
             Case 19-55285-pmb                  Doc 1     Filed 04/01/19 Entered 04/02/19 08:46:02                          Desc
                                                         Petition Page 36 of 63

Debtor 1     Tracie Eaves Penegar                                                       Case number (if known)

 Part 2:       Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
previous page.

    4.15
                                                                                                                              $2,487.79
Wells Fargo                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                      When was the debt incurred?
420 Montgomery Street
Number        Street                                  As of the date you file, the claim is: Check all that apply.
                                                      o Contingent
                                                      o Unliquidated
                                                      o Disputed
San Francisco              CA      94104
City                       State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
▪ Debtor 1 only                                       o Student loans
                                                      o Obligations arising out of a separation agreement or divorce
o Debtor 2 only
                                                         that you did not report as priority claims
o Debtor 1 and Debtor 2 only                          o Debts to pension or profit-sharing plans, and other similar debts
o At least one of the debtors and another
                                                      ▪ Other. Specify
Ei   Check if this claim is for a community debt         Credit Card
Is the claim subject to offset?
El No
o Yes

    4.16
                                                                                                                               $609.55
Wells Fargo                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                      When was the debt incurred?
420 Montgomery Street
Number        Street                                  As of the date you file, the claim is: Check all that apply.
                                                      o Contingent
                                                      o Unliquidated
                                                      o Disputed
San Francisco              CA      94104
City                       State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                      o Student loans
El Debtor 1 only
                                                      o Obligations arising out of a separation agreement or divorce
o Debtor 2 only
                                                         that you did not report as priority claims
o Debtor 1 and Debtor 2 only
                                                      o Debts to pension or profit-sharing plans, and other similar debts
o At least one of the debtors and another
                                                      ▪ Other. Specify
o    Check if this claim is for a community debt         Credit Card
Is the claim subject to offset?
Er No
o Yes

    4.17
                                                                                                                               $536.00
Windy Hill Athletic Club                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                      When was the debt incurred?
135 Interstate N Pkwy,
Number        Street                                  As of the date you file, the claim is: Check all that apply.
                                                      o Contingent
                                                      o Unliquidated
                                                      o Disputed
Atlanta                    GA      30339
City                       State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                      o Student loans
10 Debtor 1 only
                                                      o Obligations arising out of a separation agreement or divorce
o Debtor 2 only
                                                         that you did not report as priority claims
o Debtor 1 and Debtor 2 only
                                                      o Debts to pension or profit-sharing plans, and other similar debts
o At least one of the debtors and another             El Other. Specify
o    Check if this claim is for a community debt         Membership
Is the claim subject to offset?
IZI No
o Yes


Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                    page 7
               Case 19-55285-pmb                   Doc 1     Filed 04/01/19 Entered 04/02/19 08:46:02                                Desc
                                                            Petition Page 37 of 63

Debtor 1       Tracie Eaves Penegar                                                       Case number (if known)

  Part 3:       List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


GC Services LP                                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 1022                                                 Line    4.2 of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                            IZr Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Wixom                          MI       48393
City                           State    ZIP Code


Mall of Georgia, LLC                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 772805                                               Line   4.13 of (Check one): 0       Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                            IZI Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Chicago                        IL       60677
City                           State    ZIP Code


McCarthy Burgess & Wolff                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
26000 Cannon Rd.                                            Line   4.10 of (Check one): 0       Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                            IZI Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Bedford                        OH       44146
City                           State    ZIP Code


Metropolitan Collection Agency                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 18637                                                Line   4.17 of (Check one): 0       Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                            lE1 Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Rochester                      NY       14618
City                           State    ZIP Code




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 8
               Case 19-55285-pmb                 Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                               Desc
                                                            Petition Page 38 of 63

Debtor 1       Trade Eaves Penegar                                                     Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim


6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                              Total claim

Total claims      6a. Domestic support obligations                                                   6a.                    $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.             $2,921.11

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                    $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d. +                  $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.              $2,921.11




                                                                                                              Total claim

Total claims      6f.   Student loans                                                                6f.                    $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                    $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                    $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i. 4.        $229,982.98


                  6j.   Total.   Add lines 6f through 61.                                            6j.           $229,982.98




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                           page 9
                 Case 19-55285-pmb                 Doc 1        Filed 04/01/19 Entered 04/02/19 08:46:02                               Desc
                                                               Petition Page 39 of 63
 Fill in this information to identify your case:
 Debtor 1             Tracie                Eaves                  Penegar
                      First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                       o   Check if this is an
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      GM Financial                                                                 Lease on
          Name
                                                                                       2017 Buick Enclave
          PO Box 181145
          Number    Street                                                             $654 Per month
                                                                                       Contract to be REJECTED

          Arlington                                    TX        76096
          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                Case 19-55285-pmb                 Doc 1        Filed 04/01/19 Entered 04/02/19 08:46:02                                    Desc
                                                              Petition Page 40 of 63
 Fill in this information to identify your case:
 Debtor 1              Trade               Eaves                  Penegar
                       First Name          Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                                     o   Check if this is an
 (if known)
                                                                                                                         amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.     Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
           No
       WI Yes

2.     Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
       include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       ▪    No. Go to line 3.
       o    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
            O    NO
            o    Yes
3.     In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
       person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
       creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
       Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

           Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                                Check all schedules that apply:

 3.1       Linda Penegar
           Name                                                                                 o    Schedule D, line
           119 Holiday Rd.                                                                      IZ1 Schedule E/F, line       4.13
           Number    Street
           Unit 1501                                                                            o    Schedule G, line

           Buford                                   GA             30518                        Simon Properties
           City                                     State          ZIP Code

 3.2       Linda Penegar
           Name                                                                                 o    Schedule D, line
           119 Holiday Rd.                                                                      o    Schedule E/F, line
           Number    Street
           Unit 1501                                                                            Ei Schedule G, line          2.1

           Buford                                   GA             30518                        GM Financial
           City                                     State          ZIP Code




Official Form 106H                                            Schedule H: Your Codebtors                                                          page 1
                Case 19-55285-pmb                Doc 1         Filed 04/01/19 Entered 04/02/19 08:46:02                             Desc
                                                              Petition Page 41 of 63
 Fill in this information to identify your case:
     Debtor 1              Tracie               Eaves                   Penegar
                           First Name           Middle Name             Last Name                    Check if this is:
     Debtor 2
                                                                                                        o   An amended filing
     (Spouse, if filing)   First Name           Middle Name             Last Name
                                                                                                     El A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF GEORGIA
                                                                                                        chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                            MM / DD / YYYY
Official Form 1061
Schedule I: Your Income                                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                              Debtor 1                                     Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status       Er Employed                                  o Employed
      with information about                                    0 Not employed                               El Not employed
      additional employers.
                                        Occupation              Sales
      Include part-time, seasonal,
      or self-employed work.            Employer's name         Gravity Diagnostics LLC

      Occupation may include            Employer's address      632 Russell St.
      student or homemaker, if it                               Number Street                                Number Street
      applies.




                                                                Covington                KY 41011
                                                                City                     State Zip Code      City                  State Zip Code

                                        How long employed there?         2 months


 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                               non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.           $7,704.15
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                       3. +          $0.00

4.    Calculate gross income. Add line 2 + line 3.                                  4.       $7,704.15




Official Form 1061                                             Schedule I: Your Income                                                       page 1
                Case 19-55285-pmb                Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                                 Desc
                                                            Petition Page 42 of 63

Debtor 1      Tracie Eaves Penegar                                                              Case number (if known)
                                                                                        For Debtor 1         For Debtor 2 or
                                                                                                             non-filing spouse
     Copy line 4 here                                                        4 4.           $7, 704.15
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                            5a.       $1,459.13
     5b. Mandatory contributions for retirement plans                             5b.           $0.00
     5c. Voluntary contributions for retirement plans                             5c.           $0.00
     5d. Required repayments of retirement fund loans                             5d.           $0.00
     5e. Insurance                                                                5e.         $161.13
     5f. Domestic support obligations                                             5f.           $0.00
     5g. Union dues                                                               5g.           $0.00
     5h. Other deductions.
           Specify:                                                               5h.+           $0.00
6.   Add the payroll deductions.     Add lines 5a + 5b + 5c + 5d + 5e + 5f +      6.        $1,620.26
     5g + 5h.
7.   Calculate total monthly take-home pay.        Subtract line 6 from line 4.   7.        $6,083.89
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                     8a.            $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                   8b.            $0.00
     8c. Family support payments that you, a non-filing spouse, or a              8c.            $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                8d.            $0.00
     8e. Social Security                                                          8e.            $0.00
     8f. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) or any non-
           cash assistance that you receive, such as food stamps
           (benefits under the Supplemental Nutrition Assistance Program)
           or housing subsidies.
           Specify:                                                               8f.            $0.00
     8g. Pension or retirement income                                             8g.            $0.00
     8h. Other monthly income.
           Specify:                                                                              $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.       9.             $0.00

10. Calculate monthly income. Add line 7 + line 9.                                10.       $6,083.89    +                       =       $6,083.89
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedu e J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
     friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly            12.             $6,083.89
     income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
     if it applies.                                                                                                                  Combined
                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
           No.             None.
     0     Yes. Explain:




Official Form 1061                                            Schedule I: Your Income                                                        page 2
                 Case 19-55285-pmb                  Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                           Desc
                                                               Petition Page 43 of 63
 Fill in this information to identify your case:
                                                                                                  Check if this is:
      Debtor 1              Tracie               Eaves                 Penectar                   O An amended filing
                            First Name           Middle Name           Last Name                  o A supplement showing postpetition
                                                                                                      chapter 13 expenses as of the
      Debtor 2
      (Spouse, if filing)   First Name           Middle Name           Last Name                      following date:

      United States Bankruptcy Court for the:   NORTHERN DISTRICT OF GEORGIA                           MM / DD / YYYY
      Case number
      (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:           Describe Your Household
1.      Is this a joint case?

        El No. Go to line 2.
        0 Yes. Does Debtor 2 live in a separate household?
               O No
               o    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.      Do you have dependents?          10 No
                                         0  Yes. Fill out this information     Dependent's relationship to    Dependent's      Does dependent
        Do not list Debtor 1 and                                               Debtor 1 or Debtor 2           aqe              live with you?
                                            for each dependent
        Debtor 2.                                                                                                              0    No
                                                                                                                               O    Yes
        Do not state the dependents'
                                                                                                                               ▪    No
        names.
                                                                                                                               O    Yes
                                                                                                                               O    No
                                                                                                                               O    Yes
                                                                                                                               O    No
                                                                                                                               O    Yes
                                                                                                                               ▪    No
                                                                                                                               O    Yes
3.      Do your expenses include                     No
        expenses of people other than           0    Yes
        yourself and your dependents?


 Part 2:           Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule!: Your Income (Official Form 1061.)                               Your expenses

4.      The rental or home ownership expenses for your residence.                                            4.                     $2.200.00
        Include first mortgage payments and any rent for the ground or lot.
        If not included in line 4:

        4a. Real estate taxes                                                                                4a.

        4b. Property, homeowner's, or renter's insurance                                                     4b.

        4c. Home maintenance, repair, and upkeep expenses                                                    4c.                     $300.00
        4d. Homeowner's association or condominium dues                                                      4d.




     Official Form 106J                                        Schedule J: Your Expenses                                                  page 1
                    Case 19-55285-pmb              Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                      Desc
                                                             Petition Page 44 of 63

Debtor 1        Tracie Eaves Penegar                                                     Case number (if known)

                                                                                                            Your expenses


5.     Additional mortgage payments for your residence, such as home equity loans                     5.

6.     Utilities:

       6a. Electricity, heat, natural gas                                                             6a.                     $500.00

       6b. Water, sewer, garbage collection                                                           6b.                     $100.00

       6c. Telephone, cell phone, Internet, satellite, and                                            6c.                     $300.00
           cable services
       6d. Other. Specify:                                                                            6d.

7.     Food and housekeeping supplies                                                                 7.                      $300.00

8.     Childcare and children's education costs                                                       8.

9.     Clothing, laundry, and dry cleaning                                                            9.                      $100.00

10. Personal care products and services                                                                10.                    $100.00

11. Medical and dental expenses                                                                        11.                     $50.00

12. Transportation. Include gas, maintenance, bus or train                                             12.                    $500.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                      13.                    $150.00
    magazines, and books
14. Charitable contributions and religious donations                                                   14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a.    Life insurance                                                                          15a.                    $25.00

       15b. Health insurance                                                                           15b.

        15c. Vehicle insurance                                                                         15c.                   $308.00

       15d.    Other insurance. Specify:                                                               15d.

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                           16.

17. Installment or lease payments:

        17a.   Car payments for Vehicle 1   Lexus                                                      17a.                   $605.00

        17b. Car payments for Vehicle 2     Buick Enclave                                              17b.                   $652.00

        17c. Other. Specify:                                                                           17c.

        17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                      18.
    deducted from your pay on line 5, Schedule!, Your Income (Official Form 1061).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                           19.




     Official Form 106J                                      Schedule J: Your Expenses                                             page 2
              Case 19-55285-pmb                Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                    Desc
                                                         Petition Page 45 of 63

Debtor 1     Trade Eaves Penegar                                                             Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a. Mortgages on other property                                                                         20a.

    20b. Real estate taxes                                                                                   20b.

    20c. Property, homeowner's, or renter's insurance                                                        20c.

    20d. Maintenance, repair, and upkeep expenses                                                            20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.

22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                             22a.      $6,190.00

    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                    22b.

    22c. Add line 22a and 22b. The result is your monthly expenses.                                          22c.      $6,190.00


23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.      $6,083.89

    23b. Copy your monthly expenses from line 22c above.                                                     23b. _    $6,190.00

    23c. Subtract your monthly expenses from your monthly income.
         The result is your monthly net income.                                                              23c.       ($106.11)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
     0     Yes. Explain here:
                None.




 Official Form 106J                                       Schedule Jr Your Expenses                                          page 3
                Case 19-55285-pmb                 Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                            Desc
                                                            Petition Page 46 of 63
    Fill in this information to identify your case:
    Debtor 1            Tracie             Eaves                   Peneoar
                        First Name         Middle Name             Last Name

    Debtor 2
    (Spouse, if filing) First Name         Middle Name             Last Name

    United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

    Case number
    (if known)                                                                                                            o   Check if this is an
                                                                                                                              amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:

•    creditors have claims secured by your property, or

•    you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


    Part 1:         List Your Creditors Who Hold Secured Claims

1.     For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
       fill in the information below.

       Identify the creditor and the property that is collateral         What do you intend to do with the          Did you claim the property
                                                                         property that secures a debt?              as exempt on Schedule C?

       Creditor's        Home Point Financial Corporation                El Surrender the property.                 DNo
       name:                                                             o Retain the property and redeem it.       o Yes
       Description of    1860 Cedar Cliff Dr.                            IZI Retain the property and enter into a
       property                                                              Reaffirmation Agreement.
       securing debt:                                                        Retain the property and [explain]:


       Creditor's        SBA                                             ID Surrender the property.              El No
       name:                                                             o Retain the property and redeem it.    o  Yes
       Description of    1860 Cedar Cliff Dr.                            El Retain the property and enter into a
       property                                                             Reaffirmation Agreement.
       securing debt:                                                    ▪  Retain the property and [explain]:
                                                                            Debtor will continue making payments to creditor without
                                                                            reaffirming.


       Creditor's        Wells Fargo                                     10 Surrender the property.                 •  No
       name:                                                             El Retain the property and redeem it.      El Yes
       Description of    2012 Lexus IS350c (approx. 43,000               o Retain the property and enter into a
       property          miles)                                             Reaffirmation Agreement.
       securing debt:                                                    o Retain the property and [explain]:




Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                                   page 1
             Case 19-55285-pmb                  Doc 1     Filed 04/01/19 Entered 04/02/19 08:46:02                            Desc
                                                         Petition Page 47 of 63

Debtor 1     Trade Eaves Penegar                                                      Case number (if known)

 Part 2:      List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                          Will this lease be assumed?

     Lessor's name:        GM Financial                                                                        IZI No
     Description of leased Lease on                                                                            El Yes
     property:             2017 Buick Enclave
                           $654 Per month


              Sign jow

    Under penalty                    are that I have indicated my intention about any property of my estate that secures a debt and
    personal pro                              unexpired lease.

X                                                       X
    Trade Eave               tor 1                          Signature of Debtor 2

    Date 0                                                  Date
         M                                                         MM / DD / YYYY




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                page 2
               Case 19-55285-pmb                  Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                               Desc
                                                            Petition Page 48 of 63
 Fill in this information to identify your case:

 Debtor 1            Tracie                Eaves                 Penegar
                     First Name            Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name           Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)
                                                                                                              o    Check if this is an
                                                                                                                   amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct Information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:        Summarize Your Assets

                                                                                                                            Your assets
                                                                                                                            Value of what you own
1.     Schedule NB: Property (Official Form 106A/B)

       la. Copy line 55, Total real estate, from Schedule A/B                                                                        $395,000.00


       l b. Copy line 62, Total personal property, from Schedule A/B                                                                     $25,025.00


       1c. Copy line 63, Total of all property on Schedule A/B                                                                       $420,025.00


 Part 2:        Summarize Your Liabilities

                                                                                                                             Your liabilities
                                                                                                                             Amount you owe

2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
       2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D            $533,000.00

3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
       3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F                                     $2,921.11


       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F                             $229,982.98



                                                                                                  Your total liabilities             $765,904.09




     Part 3:     Summarize Your Income and Expenses

4.     Schedule I: Your Income (Official Form 1061)
       Copy your combined monthly income from line 12 of Schedule I                                                                       $6,083.89

5.     Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22c of Schedule J                                                                             $6,190.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                  page 1
              Case 19-55285-pmb                 Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                            Desc
                                                           Petition Page 49 of 63

Debtor 1      Trade Eaves Penegar                                                          Case number (if known)


 Part 4:       Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

     O No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
     IZI Yes

7.   What kind of debt do you have?

     ▪     Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
     IZI Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
         this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                       Total claim
     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

     9d. Student loans. (Copy line 6f.)

     9e. Obligations arising out of a separation agreement or divorce that you did not report as
         priority claims. (Copy line 6g.)

     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)

     9g. Total. Add lines 9a through 9f.




Official Form 106Sum             Summary of Your Assets and Liabilities and Certain Statistical Information                              page 2
                Case 19-55285-pmb                 Doc 1     Filed 04/01/19 Entered 04/02/19 08:46:02                            Desc
                                                           Petition Page 50 of 63
 Fill in this information to identify your case:
 Debtor 1           Tracie                  Eaves              Penegar
                    First Name              Middle Name        Cast Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name        Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)
                                                                                                          o   Check if this is an
                                                                                                              amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                      12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

     El Yes. Name of person Charles M. Langevin, Jr.                                          Attach Bankruptcy Petition Preparer's Notice,
                                                                                              Declaration, and Signature (Official Form 119).




     Under pena ty o        try, I declare that I have read the summary and schedules filed with this declaration and that they are
     true and co


     X                                                        X
         Trac              egar, Debtor 1                         Signature of Debtor 2

            te 03/26 2019                                         Date
                        YYYY                                             MM / DD / YYYY




Official Form 106Dec                            Declaration About an Individual Debtor's Schedules                                       page 1
             Case 19-55285-pmb                Doc 1         Filed 04/01/19 Entered 04/02/19 08:46:02                        Desc
                                                           Petition Page 51 of 63
B2800 (Form 2800) (12/15)

                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF GEORGIA
                                                  ATLANTA DIVISION

In re Tracie Eaves Penegar                                             Case No.
                                                                       Chapter      7
               Debtor


           DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
            [Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

1. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
   prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
   bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to be
   paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is
   as follows:
   For document preparation services, I have agreed to accept                            $300.00
   Prior to the filing of this statement I have received                                 $300.00
   Balance Due                                                                              $0.00

2. I have prepared or caused to be prepared the following documents (itemize):
   See Attached List on Official Form 119
   and provided the following services (itemize):
   Petition Preparation ONLY
3. The source of the compensation paid to me was:
           El Debtor                    El Other (specify)

4. The source of compensation to be paid to me is:
           El Debtor                    o    Other (specify)

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
   filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
   case e   i t as listed /low:

                                                                                        SOCIAL SECURITY NUMBER



                                                                               XXX-XX-XXXX                                03/26/2019
                  Signat                                            Social Security number of bankruptcy                     Date
                                                                    petition preparer*

   Charles M. Langevin, Jr.                                         201 17th Street NW
   Printed name and title, if any, of                               Suite 300
   Bankruptcy Petition Preparer                                     Atlanta, GA 30363
                                                                    Address
* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible
person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure
may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.
              Case 19-55285-pmb                     Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                              Desc
                                                              Petition Page 52 of 63
 Fill in this information to identify the case:

 Debtor 1            Tracie                 Eaves                   Peneciar
                     First Name             Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name             Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                              Chapter        7
 (if known)


Official Form 119
Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                           12/15


Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that
are filed in the case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A
bankruptcy petition preparer who does not comply with the provisions of title 11 of the United States Code and the Federal
Rules of Bankruptcy Procedure may be fined, imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.



 Part 1:        Notice to Debtor


Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any
documents for filing or accept any compensation. A signed copy of this form must be filed with any document prepared.


       Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

       •   whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

       •   whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

       •   whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

       •   whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

       •   what tax consequences may arise because a case is filed under the Bankruptcy Code;

       •   whether any tax claims may be discharged;

       •   whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

       •   how to characterize the nature of your interests in property or your debts; or

       •   what procedures and rights apply in a bankruptcy case.


       The bankruptcy petition preparer                    Charles M. Landevin, Jr.                                  has notified me of
                                       Name
       any maximum               e before preparing any document for filing or accepting any fee.



X                                                                                           Date    03/26/2019
    Tracie Eaves P                tor 1, acknowledging receipt of this notice                      MM / DD / YYYY


X                                                                                           Date
    Signature of Debtor 2, acknowledging receipt of this notice                                    MM / DD / YYYY




Official Form 119                        Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                  page 1
                   Case 19-55285-pmb                         Doc 1     Filed 04/01/19 Entered 04/02/19 08:46:02                                     Desc
                                                                      Petition Page 53 of 63

Debtor 1           Tracie Eaves Penegar                                                              Case number (if known)

     Part 2:        Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, I declare that:

•       I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

•       1 or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
        Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
•       If rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
        preparers may charge, 1 or my firm notified the debtor of the maximum amount before preparing any document for filing or before
        accepting any fee from the debtor.

        Charles M. Langevin, Jr.
        Printed name                               Title, if any                           Firm name, if it applies
        201 17th Street NW
        Number     Street
        Suite 300

        Atlanta                                  GA            30363                       (678) 490-5841
        City                                     State         ZIP Code                    Contact phone

I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I
check:
(Check all that apply.)

         Voluntary Petition (Form 101)                 ▪     Schedule 1 (Form 1061)                          o    Chapter 11 Statement of Your Current Monthly
                                                                                                                  Income (Form 122B)
El Statement About Your Social Security                IZI Schedule J (Form 106J)
         Numbers (Form 121)                                                                                  El Chapter 13 Statement of Your Current Monthly
                                                       lEE   Declaration About an Individual Debtor's
                                                                                                                Income and Calculation of Commitment Period
                                                             Schedules (Form 106Dec)
El Summary of Your Assets and Liabilities                                                                       (Form 122C-1)
         and Certain Statistical Information
         (Form 106Sum)                                 IEI   Statement of Financial Affairs (Form 107)
                                                                                                                  Chapter 13 Calculation of Your Disposable
                                                             Statement of Intention for Individuals Filing        Income (Form 122C-2)
         Schedule A/B (Form 106A/B)                    lEE
                                                             Under Chapter 7 (Form 108)
         Schedule C (Form 106C)                                                                                   Application to Pay Filing Fee in Installments
                                                                                                                  (Form 103A)
         Schedule D (Form 106D)
                                                       Er    Chapter 7 Statement of Your Current
                                                             Monthly Income (Form 122A-1)
                                                                                                             o    Application to Have Chapter 7 Filing Fee
         Schedule E/F (Form 106E/F)                    1E1 Statement of Exemption from Presumption                Waived (Form 103B)
                                                           of Abuse Under § 707(b)(2)
         Schedule G Fprm 106G)                                                                                    A list of names and addresses of all creditors
                                                           (Form 122A-1Supp)                                 El
                                                                                                                  (creditor or mailing matrix)
         Schedul      (For   106H)
                                                             C     er 7 Means Test Calculation
                                                                                                             El   Other Pro-se affidavit
                                                             (Form      A-2)

    Bankr p  p ition p        ar     ust sign          giv      eir Social Security nu •. -rs. If more than one bankruptcy petition preparer prepared the
    doc &fts o whic             :..rat .n                    signature oocial curity number of each preparer must be provided. 11 U.S.C. § 110.

                                                                                    3    7   1 — 9        2 — 3        0    7         0     Date    03/26/2019
          • ature of bankruptcy titio          •arer                      al,      Social Security number of person who signed                     MM / DD / YYYY
        responsible person, or partn

        Charles M. Langevin, Jr.
        Printed name

    X                                                                                                                                       Date
        Signature of bankruptcy petition preparer or officer, principal,           Social Security number of person who signed                     MM / DD / YYYY
        responsible person, or partner


        Printed name




    Official Form 119                          Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                             page 2
                Case 19-55285-pmb                      Doc 1    Filed 04/01/19 Entered 04/02/19 08:46:02                             Desc
                                                               Petition Page 54 of 63
 Fill in this information to identify your case:
 Debtor 1               Trade                    Eaves             Peneciar
                        First Name               Middle Name       Last Name

 Debtor 2
 (Spouse, if filing) First Name                  Middle Name       Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)
                                                                                                       0   Check if this is an amended filing


Official Form 122A-1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                              12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe
that you are exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are
filing together, and any of the exclusions in this statement applies to only one of you, the other person should complete a
separate Form 122A-1 if you believe that this is required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:        Identify the Kind of Debts You Have
1.   Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary
     Petition for Individuals Filing for Bankruptcy (Official Form 101).

     EI No.      Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                 submit this supplement with the signed Form 122A-1.

     0    Yes. Go to Part 2.

 Part 2:        Determine Whether Military Service Provisions Apply to You
2.   Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?

     0    No.       Go to line 3.

     0    Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
               10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                    El No.       Go to line 3.
                    0     Yes. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3.
                               Then submit this supplement with the signed Form 122A-1.
3.   Are you or have you been a Reservist or member of the National Guard?
     o    No.       Complete Form 122A-1. Do not submit this supplement.
     El Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1)
           o    No.       Complete Form 122A-1. Do not submit this supplement.
           0    Yes. Check any one of the following categories that applies:

                o       I was called to active duty after September 11, 2001,            If you checked one of the categories to the left, go to
                        for at least 90 days and remain on active duty.                  Form 122A-1. On the top of page 1 of Form 122A-1, check
                o       I was called to active duty after September 11, 2001,            box 3, The Means Test does not apply now and sign
                        for at least 90 days and was released from active duty on        Part 3. Then submit this supplement with the signed Form
                                             which is fewer than 540 days before I       122A-1. You are not required to fill out the rest of Official
                        file this bankruptcy case.                                       Form 122A-1 during the exclusion period. The exclusion
                                                                                         period means the time you are on active duty or are
                o       I am performing a homeland defense activity for at               performing a homeland defense activity, and for 540 days
                        least 90 days.                                                   afterward. 11 U.S.C. § 707(b)(2)(D)(ii).
                El I performed a homeland defense activity for at
                   least 90 days, ending on                        , which is            If your exclusion period ends before your case is closed,
                   fewer than 540 days before I file this bankruptcy case.               you may have to file an amended form later.




Official Form 122A-1Supp                 Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                     page 1
                Case 19-55285-pmb                Doc 1      Filed 04/01/19 Entered 04/02/19 08:46:02                                    Desc
                                                           Petition Page 55 of 63
 Fill in this information to identify your case:                                              Check one box only as directed in this
                                                                                              form and in Form 122A-1Supp:
 Debtor 1            Tracie               Eaves                 Peneciar
                     First Name           Middle Name           Last Name                   1211.There is no presumption of abuse.

 Debtor 2                                                                                    o 2.The calculation to determine if a presumption
 (Spouse, if filing) First Name           Middle Name           Last Name                        of abuse applies will be made under Chapter 7
                                                                                                 Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA
                                                                                             o 3.The Means Test does not apply now because
 Case number                                                                                     of qualified military service but it could apply
 (if known)                                                                                      later.

                                                                                             o   Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.

 Part 1:        Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

     o      Not married. Fill out Column A, lines 2-11.

     o      Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

     o      Married and your spouse is NOT filing with you. You and your spouse are:

            o   Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

            o    Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
                 declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
                 and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


                                                                                                           Ilig:11        ,00)
                                                                                                           - 10111-0 C00106x.i.)100Kito qkpfointdo
                                                                                                          JL1rott)oyi oprgtc4k1141.-- .(0(1! or (z•, 'pup


                                                                                                      111).thir4ffeer,-6_,t4




2.   Your gross wages, salary, tips, bonuses, overtime, and commissions
     (before all payroll deductions).
3.   Alimony and maintenance payments. Do not include payments from a spouse
     if Column B is filled in.

4.    All amounts from any source which are regularly paid for household                      filo
      expenses of you or your dependents, including child support. Include
      regular contributions from an unmarried partner, members of your household,
      your dependents, parents, and roommates. Include regular contributions from
      a spouse only if Column B is not filled in. Do not include payments you listed
      on line 3.




 Official Form 122A-1                          Chapter 7 Statement of Your Current Monthly Income                                                   page 1
               Case 19-55285-pmb                Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                          Desc
                                                           Petition Page 56 of 63

Debtor 1      Tracie Eaves Penegar                                                       Case number (if known)

                                                                                                               viid411.7
                                                                                                           D/-1 AkA
                                                                                                                      I   A



5.   Net income from operating a business, profession, or farm

                                           Debtor 1            Debtor 2

     Gross receipts (before all
     deductions)

     Ordinary and necessary operating
     expenses
                                                                                Copy
     Net monthly income from a business,                                        here    4
     profession, or farm

6.   Net income from rental and other real property

                                           Debtor 1             Debtor 2

     Gross receipts (before all
     deductions)

     Ordinary and necessary operating —
     expenses
                                                                                 Copy
     Net monthly income from rental or                                           here   -)   KJ
     other real property

7.   Interest, dividends, and royalties

8.   Unemployment compensation

     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here:


           For you

           For your spouse

9.   Pension or retirement income. Do not include any amount received that
     was a benefit under the Social Security Act.

 10. Income from all other sources not listed above. Specify the source and
     amount. Do not include any benefits received under the Social Security Act
     or payments received as a victim of a war crime, a crime against humanity,
     or international or domestic terrorism. If necessary, list other sources on a
     separate page and put the total below.




      Total amounts from separate pages, if any.

 11. Calculate your total current monthly income.
     Add lines 2 through 10 for each column.
     Then add the total for Column A to the total for Column B.
                                                                                                                              Total current
                                                                                                                              monthly income




 Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                       page 2
              Case 19-55285-pmb                   Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                               Desc
                                                             Petition Page 57 of 63

Debtor 1     Tracie Eaves Penegar                                                            Case number (if known)

 Part 2:       Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a. Copy your total current monthly income from line 11                                          Copy line 11 here   —} 12a.

            Multiply by 12 (the number of months in a year).                                                                                12
    12b. The result is your annual income for this part of the form.                                                          12b.


13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.

    Fill in the number of people in your household.


    Fill in the median family income for your state and size of household
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

    14a.         Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                 Go to Part 3.
    14b.         Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                 Go to Part 3 and fill out Form 122A-2.


 Part 3:

      By signing he                                perjury that the information on this statement and in any attachments is true and correct.


                                                                                  X
                                                                                      Signature of Debtor 2


           Date 3/26/2019                                                             Date
                MM / DD / YYYY                                                               MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                                page 3
              Case 19-55285-pmb            Doc 1    Filed 04/01/19 Entered 04/02/19 08:46:02                    Desc
                                                   Petition Page 58 of 63
                                      UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF GEORGIA
                                              ATLANTA DIVISION
  IN RE:   Tracie Eaves Penegar                                                  CASE NO

                                                                                CHAPTER      7


                                     VERIFICATION OF CREDITOR MATRIX

     The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 3/26/2019                                           Signature




Date                                                     Signature
 Case 19-55285-pmb      Doc 1    Filed 04/01/19 Entered 04/02/19 08:46:02   Desc
                                Petition Page 59 of 63

AMERICAN EXPRESS
PO BOX 650448
DALLAS TX 75265



AMERICAN EXPRESS MERCHANT FINANCING
PO BOX 650448
DALLAS TX 75265



CAPITAL ONE
PO BOX 30285
SALT LAKE CITY UT 84130



CHARLES M LANGEVIN JR
201 17TH STREET NW
SUITE 300
ATLANTA GA 30363


CHASE
PO BOX 36520
LOUISVILLE KY 40233



COMCAST BUSINESS
PO BOX 2127
NORCROSS GA 30091



COMENTY BANK/LOFT
PO BOX 182789
COLUMBUS OH 43218



COMENTY BANK/VICTORIA'S SECRET
PO BOX 182789
COLUMBUS OH 43218



CORE PROPERTY CAPITAL
410 PEACHTREE PKWY
SUITE 4165
CUMMING GA 30041
 Case 19-55285-pmb      Doc 1    Filed 04/01/19 Entered 04/02/19 08:46:02   Desc
                                Petition Page 60 of 63

EMPLOYER'S PREFERRED INSURANCE CO
10375 PROFESSIONAL CIRCLE
RENO NV 89521



GC SERVICES LP
PO BOX 1022
WIXOM MI 48393



GM FINANCIAL
PO BOX 181145
ARLINGTON TX 76096



GWINNETT COUNTY TAX COMMISSIONER
PO BOX 372
LAWRENCEVILLE GA 30046



HOME POINT FINANCIAL CORPORATION
11511 LUNA RD
SUITE 200
DALLAS TX 75234


ICHTER DAVIS LLC
3340 PEACHTREE RD NE
SUITE 1530
ATLANTA GA 30326


INV TECH SERVICES
BRIAN HOYNOWSKI
107 COURTYARD TERRACE
ROSWELL GA 30075


LINDA PENEGAR
119 HOLIDAY RD
UNIT 1501
BUFORD GA 30518


MALL OF GEORGIA LLC
PO BOX 772805
CHICAGO IL 60677
 Case 19-55285-pmb      Doc 1    Filed 04/01/19 Entered 04/02/19 08:46:02   Desc
                                Petition Page 61 of 63

MCCARTHY BURGESS & WOLFF
26000 CANNON RD
BEDFORD OH 44146




METROPOLITAN COLLECTION AGENCY
PO BOX 18637
ROCHESTER NY 14618




PHELAN HALLINAN DIAMOND & JONES
11675 GREAT OAKS WAY
SUITE 375
ALPHARETTA GA 30022


SBA
PO BOX 740192
ATLANTA GA 30374




SIMON PROPERTIES
225 W WASHINGTON ST
INDIANAPOLIS IN 46204




SYNCHRONY BANK/CARE CREDIT
PO BOX 105972
ATLANTA GA 30342




VININGS BANK
4135 ATLANTA RD SE
SMYRNA GA 30080




WELLS FARGO
420 MONTGOMERY STREET
SAN FRANCISCO CA 94104




WINDY HILL ATHLETIC CLUB
135 INTERSTATE N PKWY
ATLANTA GA 30339
   Case 19-55285-pmb     Doc 1    Filed 04/01/19 Entered 04/02/19 08:46:02   Desc
                                 Petition Page 62 of 63


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA/ ATLANTA DIVISION

RECEIPT 401255390 (HD) OF 04/02/2019


ITEM   CODE   CASE           QUANTITY                        AMOUNT   BY

   1     7N   19-55285              1                     $ 335.00    Check/MO
              Judge - unknown at time of receipt
              Debtor - TRACIE EAVES PENEGAR


TOTAL:                                                    $ 335.00


FROM: Tracie Eaves Penegar
      1860 Cedar Cliff Dr.
      Smyrna, GA 30080
      678-542-5406




                                    Page 1 of 1
                    Case 19-55285-pmb                  Doc 1       Filed 04/01/19 Entered 04/02/19 08:46:02                                 Desc
                                                                  Petition Page 63 of 63
   Case Number: 19-55285                                         Name: Penegar                                                   Chapter: 7

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                                     Non-Individual - Series 200 Forms

                                                                                                  Petition Deficiencies:
 0 Complete List of Creditors (names and addresses of all creditors)                              O Last 4 digits of SSN
 GI Pro Se Affidavit (due within 7 days, signature must be notarized,                             O Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                             O Type of Debtor
 CI Signed Statement of SSN (due within 7 days)                                                   O Chapter
                                                                                                  CI Nature of Debts
                                                                                                  CI Statistical Estimates
   O    Statement of Financial Affairs                                                            O Venue
   O    Schedules: A/B, C, D, E/F, G, H, I, J 0 J-2 (different addressfor Debtor 2)               O Attorney Bar Number
   El   Summary of Assets and Liabilities
   O    Declaration About Debtor(s) Schedules
                                                                                                                            Case filed via:
   O    Attorney Disclosure of Compensation
                                                                                                     0 Intake Counter by:
   CI   Petition Preparer's Notice, Declaration and Signature (Form 119)
                                                                                                         CI Attorney
   O    Disclosure of Compensation of Petition Preparer (Form 2800)
                                                                                                         O Debtor - verified ID:
   O    Chapter 13 Current Monthly Income
                                                                                                         O Other - copy of ID:
   O    Chapter 7 Current Monthly Income
   O    Chapter 11 Current Monthly Income                                                            El Mailed by:
   O    Certificate of Credit Counseling (Individuals only)                                              O Attorney
   O    Pay Advices (Individuals only) (2 Months)                                                        O Debtor 678-542-5406
   O    Chapter 13 Plan, complete with signatures (local form)                                           O Other:
   O    Corporate Resolution (Business Ch. 7 & 11)
                                                                                                                 History of Case Association
  GhA-1-itusiness
  CI 20 Largest Unsecured Creditors                                                                  Prior cases within 2 years:
  O List of Equity Security Holders
  O Small Business - Balance Sheet
  O Small Business - Statement of Operations                                                         Signature:
  O Small Business - Cash Flow Statement                                                             Acknowledgment of receipt of check list
  O Small Business - Federal Tax Returns


   CI Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       El Paid $ 335.00 mo

                     You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only to the address below.
                               All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                       **Failure to Comply may result in the dismissal of your case.**
                                                      UNITED STATES BANKRUPTCY COURT
                                                        75 Ted Turner Drive, SW, Room 1340
                                                               Atlanta, Georgia 30303
                                                                   404-215-1000


 Intake Clerk:      H.D.                   Date: 4/2/19                       Case Opener:                                              Date:
